Citation Nr: 0315091	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  00-13 171	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service-connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant had active service in the Army from August 1968 
to April 1970, including eleven months in Vietnam.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
of a February 2000 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee that denied the appellant's claims of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) and entitlement to an evaluation in excess of 10 
percent for bilateral hearing loss.  

In his May 2000 substantive appeal, the appellant requested a 
hearing with a Member of the Board at the RO.  In August 
2000, the appellant withdrew in writing his request for a 
hearing of any kind before the Board.  Accordingly, his 
hearing request has effectively been withdrawn.  38 C.F.R. 
§ 20.704(e).


REMAND

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the United 
States Court of Appeals for Veterans Claims (Court) 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical diagnosis 
of PTSD, which is presumed to include both the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in- 
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," that 
may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether or not the veteran engaged in combat with the enemy, 
or served in combat.  If the claimed stressor is related to 
the veteran having engaged in combat with the enemy, it must 
be determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. 
§ 1154(b).  If the veteran did not serve in combat, alleged 
service stressors must be corroborated by service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purposed of 38 U.S.C.A. § 
1154(b).  VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  According 
to the opinion, the ordinary meaning of the phrase "engaged 
in combat with the enemy" requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Reasonable evidence to support a 
determination that the veteran engaged in combat may include 
the veteran's own statements, but, in most instances where he 
has not been awarded a combat-related citation, will include 
a consideration of all of the evidence of record in each 
case.  The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that the 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of 
record.

In this case, the record does not contain any indication 
whether the RO decided the question of whether or not the 
appellant engaged in combat.  Nor is there any indication 
that the RO considered the holdings of the Court in Cohen or 
Pentecost, supra.  

The RO did attempt to verify the stressor incidents described 
by the appellant by contacting the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army and Joint Services Environmental 
Support Group (ESG)).  The October 2002 response from 
USASCRUR contains documents that indicate that various 
locations of the 86th Maintenance Battalion to which the 
appellant's unit, the 98th Light Equipment Maintenance 
Company, was attached, underwent documented attacks.  In 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  The record currently does not contain specific 
information from the appellant concerning rocket or mortar 
attacks.  The record does reflect that the appellant 
reported, in May 2000, that the perimeter to the compound was 
overrun approximately three months before his tour ended and 
that his best friend died that night.  As noted by the 
USASCRUR, morning reports can be used to verify daily 
personnel actions and they are available from NPRC.

If necessary, the appellant should be offered an opportunity 
to provide additional specific information that would permit 
further search regarding stressors.  The appellant should be 
asked if he has remembered any more details, particularly 
names of individuals wounded or killed, and he should be 
reminded that he can also provide "buddy statements" that 
include more particular details.

Regarding non-combat stressors, Court has held that "credible 
supporting evidence" means that the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor; nor can credible supporting 
evidence of the actual occurrence of an in-service stressor 
consist solely of after-the-fact medical nexus evidence.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 
Vet. App. 389 (1996); and Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  The VA Adjudication Manual M21-1 (M21-1) 
provides that the required "credible supporting evidence" of 
a non-combat stressor "may be obtained from" service records 
or "other sources."  M21-1, part VI, formerly 7.46.  

The record contains references the appellant's receipt of 
Social Security Administration (SSA) disability benefits, 
namely Supplemental Security Income (SSI).  It has been 
resolved in various cases, essentially, that although SSA 
disability decisions are not controlling for VA purposes, 
they are pertinent to the adjudication of a claim for VA 
benefits, and that the VA has a duty to assist the veteran in 
gathering SSA records.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  The records relied upon by SSA in making any 
determination relating to disability benefits should be 
obtained and associated with the claims file.

The Board notes that the report of the VA ear disease 
examination conducted on June 8, 2001 refers to an audiogram, 
but the claims file does not contain any such audiogram.  
This record should be associated with the claims file.

In addition, while the case was in appellate status, the 
Court clarified the scope of the duty to assist provisions 
contained in the VCAA.  In particular, the Court has found 
that the provisions of 38 U.S.C.A. § 5103(a) must be 
fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  In 
particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).

2.  The RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with any SSA 
Administrative Law Judge (ALJ) decision, 
as well as copies of all of the medical 
records upon which any decision 
concerning the appellant's entitlement to 
benefits was based.  All of these records 
are to be associated with the claims 
file.

3.  The RO should obtain all VA audiology 
records, particularly the audiograms 
performed in conjunction with the 
appellant's May 2001 VA ear disease 
examination, and associate them with the 
claims file.

4.  Thereafter, the appellant should be 
accorded a VA audiometric examination to 
determine the current severity of his 
bilateral hearing loss.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  All appropriate tests 
should be conducted and all pertinent 
clinical findings should be set forth in 
detail.

5.  The RO should ask the appellant to 
provide a list with the names and 
addresses of all VA and/or private 
medical care providers who have treated 
him for any psychiatric disorder from 
2001 onward.  After securing the 
necessary release(s), the RO should 
obtain copies of those records not 
already in evidence and associate them 
with the claims file.

6.  The RO should also ask the appellant 
to provide any additional details 
concerning stressors, particularly names 
of individuals wounded or killed, that he 
may have remembered.  He should also be 
reminded that he can also submit "buddy 
statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service.  All of these statements should 
include specific details about the 
events, such as dates, places, and names 
of individuals involved in the events.  
The appellant should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he should further be 
advised that failure to respond may 
result in adverse action.

7.  The RO should obtain the morning 
reports for the 98th LEM Company (86th 
Maintenance Battalion) for the period of 
December 1, 1969 to February 28, 1970.  
These can be obtained from:
	NCPMR-O
	9700 Page Avenue
	St. Louis, MO 63132

8.  The RO should determine whether the 
appellant is a veteran of combat and if 
there are any verified non-combat 
stressors.  

9.  If the appellant is a veteran of 
combat or if there are any verified non-
combat stressors, the RO should list the 
verified stressors, if any, and arrange 
for a VA psychiatric examination of the 
appellant to determine the nature and 
extent of any psychiatric disorder 
present, and specifically to determine 
whether PTSD is present, and, if so, 
whether it is linked to the appellant's 
verified inservice stressor(s).  The 
entire claims file must be reviewed by 
the VA psychiatrist in conjunction with 
the examination.  The report should 
reflect consideration of the appellant's 
psychiatric treatment history and 
diagnoses rendered.  

The examiner should conduct the 
examination with consideration of the 
DSM-IV criteria for PTSD.  If a diagnosis 
of PTSD is appropriate, the examiner 
should specify the credible 
"stressor(s)" that caused the disorder, 
and the evidence relied upon to establish 
the existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  If there 
are no stressors, or if PTSD is not 
found, that matter should also be 
specifically set forth.

The examination report should include a 
detailed account of all psychiatric 
and/or psychological pathology found to 
be present.  The report should also 
reflect the examiner's review of the 
claims file.  The results of all 
psychiatric and psychological evaluations 
of record should be discussed.

If the examiner lists a psychiatric 
diagnosis other than PTSD, the examiner 
should indicate whether or not each 
diagnosed condition is as likely as not 
attributable to any disease, injury or 
incident suffered during the appellant's 
active military service.  If these 
matters cannot be medically determined 
without resort to mere conjecture, the 
examiner should so indicate.

10.  Thereafter, the RO should 
readjudicate the appellant's PTSD service 
connection claim and his hearing loss 
increased rating claim.  That 
readjudication should also reflect 
application of all appropriate legal 
theories, including the provisions of 
38 C.F.R. §§ 3.304, 3.321(b), 4.86 and 
relevant Court cases such as Pentecost v. 
Principi, 16 Vet. App. 124 (2002) and 
Cohen v. Brown, 10 Vet. App. 128 (1997).  
If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


